

115 HR 4027 IH: Leverage to Enhance Effective Diplomacy Act of 2017
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4027IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mrs. Wagner (for herself, Mrs. Carolyn B. Maloney of New York, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require global economic and political pressure to support diplomatic denuclearization of the
			 Korean Peninsula, including through the imposition of sanctions with
			 respect to the Government of the Democratic People’s Republic of Korea and
			 any enablers of the activities of that Government, and to reauthorize the
			 North Korean Human Rights Act of 2004, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Leverage to Enhance Effective Diplomacy Act of 2017 or the LEED Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Sanctions with respect to the Democratic People's Republic of Korea and its enablers
					Sec. 101. Findings.
					Sec. 102. Sanctions with respect to the Government of the Democratic People’s Republic of Korea and
			 its enablers.
					Sec. 103. Strategy to end use of North Korean laborers by other countries.
					Title II—Reauthorization of North Korean Human Rights Act of 2004
					Sec. 201. Short title.
					Sec. 202. Reauthorization of the North Korean Human Rights Act of 2004.
					Title III—Review of policy toward the Democratic People's Republic of Korea
					Sec. 301. Addressing the nuclear and ballistic missile threat posed by the Democratic People's
			 Republic of Korea.
					Sec. 302. Briefings on United States engagement with the Democratic People's Republic of Korea.
					Sec. 303. Report on United States citizens detained by the Democratic People's Republic of Korea.
					Sec. 304. Report and strategy relating to use of rocket fuels for ballistic missiles by the
			 Democratic People's Republic of Korea.
					Sec. 305. Appropriate congressional committees defined.
					Title IV—Strategy to diplomatically and economically isolate the Democratic People's Republic of
			 Korea
					Sec. 401. Report on effecting a strategy to diplomatically and economically isolate the Democratic
			 People's Republic of Korea.
					Sec. 402. Authorization to alter United States relations with countries enabling the Democratic
			 People's Republic of Korea.
					Sec. 403. Authorization to terminate or reduce United States foreign assistance to countries
			 enabling the Democratic People's Republic of Korea.
					Sec. 404. Appropriate congressional committees defined.
				
			ISanctions with respect to the Democratic People's Republic of Korea and its enablers
 101.FindingsCongress makes the following findings: (1)The Government of the Democratic People’s Republic of Korea has flagrantly defied the international community by illicitly developing its nuclear and ballistic missile programs, in violation of United Nations Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2371 (2017), and 2375 (2017).
 (2)The Government of the Democratic People’s Republic of Korea engages in gross human rights abuses against its own people and citizens of other countries, including the United States, the Republic of Korea, and Japan.
 (3)The United States is committed to pursuing a peaceful denuclearization of the Democratic People’s Republic of Korea through a policy of maximum pressure and engagement, in close concert with its partners.
				102.Sanctions with respect to the Government of the Democratic People’s Republic of Korea and its
			 enablers
 (a)Blocking of propertyOn and after the date that is 180 days after the date of the enactment of this Act, the President shall block and prohibit all transactions in all property and interests in property of a person described in subsection (d) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines has knowingly, on or after the date that is 180 days after the date of the enactment of this Act, conducted or facilitated a significant transaction with respect to the importation, exportation, sale, or transfer of goods, services, or technology to or from the Democratic People’s Republic of Korea on behalf of a person described in subsection (d).
 (c)Importation, exportation, sale, or transfer of goods and servicesThe President shall impose sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to a person if the President determines that the person knowingly, on or after the date that is 180 days after the date of the enactment of this Act, imports, exports, purchases, or transfers goods, services, or technology to or from a person described in subsection (d).
 (d)Persons describedA person described in this subsection is any of the following: (1)The Government of the Democratic People’s Republic of Korea or any political subdivision, agency, or instrumentality of that Government.
 (2)Any person owned or controlled, directly or indirectly, by that Government. (3)Any person acting or purporting to act, directly or indirectly, for or on behalf of that Government.
 (4)The following entities: (A)Dandong Zhicheng Metallic Material Co. Ltd.
 (B)Dandong Kehua Economic and Trade Co. (C)Dandong Xinyang Chemical Rubber Co.
 (D)Dandong Zhongze Trade Co. Ltd. (E)Dandong Tianfu Trade Co. Ltd.
 (F)Hunchun Xinshidai Industry and Trade Co. Ltd. (G)Dandong Qiancang Trading Co. Ltd.
 (H)Dalian West Pacific Petrochemical. (I)Dandong Hao Du Trading Co. Ltd.
 (J)Dandong Dongyuan Industrial Development Co. Ltd. (5)Any person affiliated with an entity described in paragraph (4).
 (6)Any person affiliated with an entity identified by the Secretary of the Treasury as a significant importer or exporter of goods, services, or technology to or from the Democratic People’s Republic of Korea.
 (7)Any person who knowingly unloads, loads, services, fuels, maintains, provides insurance or reinsurance for, or otherwise engages in a significant transaction with a vessel owned, operated, or controlled by the Government of the Democratic People’s Republic of Korea or any political subdivision, agency, or instrumentality of that Government.
 (8)Any person who knowingly engages in a significant transaction with a person owned, operated, or controlled by the Government of the Democratic People’s Republic of Korea or any political subdivision, agency, or instrumentality of that Government.
 (e)ExemptionsThe following activities are exempt from sanctions under this section: (1)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.).
 (2)Authorized intelligence activities of the United States. (3)Activities necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or any other international agreement.
 (4)Activities incidental to the POW/MIA accounting mission in the Democratic People’s Republic of Korea, including activities by the Defense POW/MIA Accounting Agency and other governmental or nongovernmental organizations tasked with identifying or recovering the remains of members of the United States Armed Forces in the Democratic People’s Republic of Korea.
					(f)Waivers
 (1)In generalThe President may waive the application of sanctions under this section with respect to a person if the President—
						(A)
 (i)determines that the person is no longer engaged in sanctionable activities; or (ii)determines that the waiver is in the national security interest of the United States; and
 (B)submits to the appropriate congressional committees a report on the determination and the reasons for the determination.
						(2)Humanitarian waiver
 (A)In generalThe President may waive, for renewable periods of not less than 30 days and not more than one year, the application of sanctions under this section if the President submits to the appropriate congressional committees a written determination that the waiver is necessary for humanitarian assistance or to carry out the humanitarian purposes set forth in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).
 (B)Content of written determinationA written determination submitted under subparagraph (A) with respect to a waiver shall include a description of all notification and accountability controls that have been employed in order to ensure that the activities covered by the waiver are humanitarian assistance or are carried out for the purposes set forth in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802) and do not entail any activities in the Democratic People's Republic of Korea or dealings with the Government of the Democratic People's Republic of Korea not reasonably related to humanitarian assistance or those purposes.
 (C)Clarification of permitted activitiesAn internationally recognized humanitarian organization shall not be subject to sanctions under this section for—
 (i)engaging in a financial transaction relating to humanitarian assistance or for humanitarian purposes pursuant to a waiver issued under subparagraph (A);
 (ii)transporting goods or services that are necessary to carry out operations relating to humanitarian assistance or humanitarian purposes pursuant to such a waiver; or
 (iii)having merely incidental contact, in the course of providing humanitarian assistance or aid for humanitarian purposes pursuant to such a waiver, with individuals who are under the control of a foreign person subject to sanctions under this section.
 (g)Rule of constructionA person described in subsection (d) is subject to sanctions under this section without regard to whether the name of the person is published in the Federal Register or incorporated into the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
				(h)Reports
 (1)In generalNot later than 210 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to the appropriate congressional committees a list of persons (including foreign financial institutions) with respect to which sanctions are imposed—
 (A)in the case of the first list, before the submission of the list; and (B)in the case of any subsequent list, during the 90 days preceding the submission of the list.
						(2)Form of report; public availability
 (A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
 (B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State.
 (i)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
 (2)Correspondent account; payable-through accountThe terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code. (3)Foreign financial institutionThe term foreign financial institution has the meaning given that term in section 561.308 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (4)Humanitarian assistanceThe term humanitarian assistance means assistance to meet humanitarian needs, including needs for food, medicine, medical supplies, clothing, and shelter.
 (5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (6)PersonThe term person means an individual or entity. (7)United states personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; and
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
						103.Strategy to end use of North Korean laborers by other countries
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a strategy for leveraging the sanctions imposed pursuant to section 302B of the North Korea Sanctions and Policy Enhancement Act (22 U.S.C. 9241b) to persuade countries that import North Korean laborers in a manner described in section 302(b)(1)(L) of that Act (22 U.S.C. 9241(b)(1)(L)) to end that practice.
 (b)Form of reportThe strategy required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
				IIReauthorization of North Korean Human Rights Act of 2004
 201.Short titleThis title may be cited as the North Korean Human Rights Reauthorization Act of 2017. 202.Reauthorization of the North Korean Human Rights Act of 2004 (a)Human rights and democracy programsSection 102(b)(1) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7812(b)(1)) is amended by striking 2017 and inserting 2022.
 (b)Promoting freedom of informationSection 104 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814) is amended by striking 2017 each place it appears and inserting 2022. (c)Report by Special Envoy on North Korean human rightsSection 107(d) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7817(d)) is amended by striking 2017 and inserting 2022.
 (d)Report on humanitarian assistanceSection 201(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7831(a)) is amended, in the matter preceding paragraph (1), by striking 2017 and inserting 2022.
 (e)Assistance provided outside of North KoreaSection 203(c)(1) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7833(c)(1)) is amended by striking 2017 and inserting 2022.
 (f)Annual reportingSection 305(a) of the North Korean Human Rights Act of 2004 (22 U.S.C. 7845(a)) is amended, in the matter preceding paragraph (1), by striking 2017 and inserting 2022.
				IIIReview of policy toward the Democratic People's Republic of Korea
			301.Addressing the nuclear and ballistic missile threat posed by the Democratic People's Republic of
			 Korea
 (a)In generalNot later than 60 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to the appropriate congressional committees a report on the efforts of the President to achieve peaceful denuclearization of the Korean Peninsula and to eliminate the threat posed by the ballistic missile program of the Democratic People's Republic of Korea.
 (b)ElementsEach report required by subsection (a) shall include the following: (1)A description of the President’s overall policy objectives with regard to the Democratic People's Republic of Korea.
 (2)An assessment by the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) of the status of the nuclear and ballistic missile programs of the Democratic People's Republic of Korea, including what elements constitute such programs, and any technological advancements, disruptions, or setbacks to such programs.
 (3)A summary of all sanctions imposed by the United States with respect to the Democratic People's Republic of Korea relating to its nuclear and ballistic missile programs pursuant to all applicable statutes, regulations, and Executive orders and a strategy outlining how the President intends to use those authorities to impose additional sanctions with respect to the Democratic People's Republic of Korea if necessary.
 (4)A summary of all sanctions designations by the United Nations Security Council pursuant to all applicable United Nations Security Council resolutions.
 (5)An assessment of and strategy for countering the cyber capabilities of the Democratic People's Republic of Korea, including its efforts to conduct cyber and corporate espionage, to commit illicit commercial and financial activities through international cyber systems, and to suppress opposition to and spread propaganda in support of the nuclear and ballistic missile activities of the Democratic People's Republic of Korea.
 (6)A summary of activities of the Democratic People's Republic of Korea relating to evading sanctions imposed with respect to its nuclear and ballistic missile programs.
 (7)An assessment of the sources of, and the methods of the Democratic People's Republic of Korea for procuring, critical components for its nuclear and ballistic missile programs, including liquid and solid rocket fuels and components, navigation and guidance systems, computer and electrical components, and specialized materials.
 (8)A summary of the United States strategy to increase international coordination and cooperation, whether unilaterally, bilaterally, or multilaterally, including sanctions enforcement and interdiction, to address the threat posed by the nuclear and ballistic missile programs of the Democratic People's Republic of Korea.
 (9)An assessment of the adequacy of the national export control regimes of countries that are members of the United Nations, and multilateral export control regimes, that are necessary to enforce sanctions imposed with respect to the Democratic People’s Republic of Korea pursuant to United Nations Security Council resolutions and an action plan to encourage and assist countries in adopting and using authorities necessary to enforce export controls required by United Nations Security Council resolutions.
 (10)A summary of ongoing efforts by the United States to identify strategies and policies, including an assessment of the strengths and weaknesses of such strategies and policies, to achieve peaceful denuclearization of the Korean Peninsula and to eliminate the threat posed by the ballistic missile program of the Democratic People's Republic of Korea.
 (11)An assessment of potential roadmaps toward peaceful denuclearization of the Korean Peninsula and the elimination of the nuclear and ballistic missile threats posted by the Democratic People's Republic of Korea, and specific actions the Democratic People's Republic of Korea would need to take for each such roadmap to become viable.
 (12)A description of specific measures that the President has taken, or anticipates taking, to implement the maximum pressure and engagement policy.
 (c)Form of reportEach report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
 302.Briefings on United States engagement with the Democratic People's Republic of KoreaNot later than 30 days after the date of the enactment of this Act, and regularly thereafter, the Secretary of State or a designee of the Secretary shall brief the appropriate congressional committees on the status of any United States diplomatic engagement with the Government of the Democratic People's Republic of Korea.
			303.Report on United States citizens detained by the Democratic People's Republic of Korea
 (a)In generalNotwithstanding any other provision of law, not later than 30 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on United States citizens detained by the Government of the Democratic People's Republic of Korea, including United States citizens who are also citizens of other countries.
 (b)ElementsEach report required by subsection (a) shall include, with respect to each United States citizen detained by the Government of the Democratic People's Republic of Korea, the following:
 (1)The name of the United States citizen. (2)A description of the circumstances surrounding the detention of the United States citizen.
 (3)An assessment of the health and welfare of the United States citizen. (4)An assessment of whether any United States Government or foreign government officials have been provided access to the United States citizen.
 (5)A summary of any communications or comments by officials of the Government of the Democratic People's Republic of Korea regarding the detention and welfare of the United States citizen.
 (6)A summary of official communications by United States Government officials or foreign government officials, or other persons acting on behalf of those officials regarding the United States citizen, including efforts to secure the release of the United States citizen.
 (7)A summary of unofficial communications by other persons with officials of the Government of the Democratic People's Republic of Korea regarding the United States citizen, including efforts to secure the release of the United States citizen.
 (c)Form of reportsEach report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
 (d)Interim briefingsDuring periods between the submission of reports under subsection (a), the Secretary of State shall brief the appropriate congressional committees on any significant updates on the status and welfare of any United States citizens detained by the Government of the Democratic People's Republic of Korea.
				304.Report and strategy relating to use of rocket fuels for ballistic missiles by the Democratic
			 People's Republic of Korea
				(a)Report required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Director of National Intelligence, in conjunction with the Secretary of State, shall submit to the appropriate congressional committees a report on the use by the Democratic People's Republic of Korea of unsymmetrical dimethyl hydrazine and other rocket fuels to power its ballistic missiles.
 (2)ElementsEach report required by paragraph (1) shall include the following: (A)An assessment of each type of rocket fuel the Democratic People's Republic of Korea uses, or potentially may use, to power its ballistic missiles, including the chemical precursors, production process, and required production equipment for each such type of rocket fuel.
 (B)With respect to each such type of rocket fuel, an assessment of the following: (i)Whether the use of that type of rocket fuel by the Democratic People's Republic of Korea is prohibited under United Nations Security Council resolutions, other multilateral sanctions imposed on the Democratic People's Republic of Korea, or sanctions imposed by the United States with respect to the Democratic People's Republic of Korea.
 (ii)Whether the Democratic People's Republic of Korea imports that type of rocket fuel as a finished product or imports chemical precursors and manufactures the finished product.
 (iii)The countries from which the Democratic People's Republic of Korea imports that type of rocket fuel as a finished product or from which the Democratic People's Republic of Korea imports the chemical precursors and equipment to manufacture that type of rocket fuel.
 (iv)The size and locations of the Democratic People's Republic of Korea's stockpiles, if any, of that type of rocket fuel.
 (v)Whether that type of rocket fuel can be attributed to its original exporter based on unique chemical signatures or other relevant identifying information.
 (3)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 (b)Strategy requiredThe Secretary of State, in consultation with the heads of relevant agencies, shall develop a diplomatic strategy to end the transfer of all rocket fuels and chemical precursors for rocket fuels to the Democratic People's Republic of Korea.
 (c)Sense of CongressIt is the sense of Congress that the United States Ambassador to the United Nations should introduce a resolution to the United Nations Security Council—
 (1)to request that the Panel of Experts on the Democratic People's Republic of Korea established by United Nations Security Council Resolution 1874 (2009) investigate the importation and manufacture by the Democratic People's Republic of Korea of rocket and ballistic missile fuels, including unsymmetrical dimethyl hydrazine and other fuels or their chemical precursors; and
 (2)to specifically prohibit the exportation to the Democratic People's Republic of Korea of unsymmetrical dimethyl hydrazine and any other rocket fuels or precursor chemicals to rocket fuels.
 305.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
			IVStrategy to diplomatically and economically isolate the Democratic People's Republic of Korea
			401.Report on effecting a strategy to diplomatically and economically isolate the Democratic People's
			 Republic of Korea
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State or a designee of the Secretary shall submit to the appropriate congressional committees a report on actions taken by the United States to diplomatically and economically isolate the Democratic People's Republic of Korea.
 (b)ElementsEach report required by subsection (a) shall include the following: (1)A description of the actions taken by the Secretary of State, or designees of the Secretary, to consult with governments around the world, with the purpose of inducing those governments to diplomatically and economically isolate the Democratic People's Republic of Korea.
 (2)A description of the actions taken by those governments to implement measures to diplomatically and economically isolate the Democratic People's Republic of Korea.
 (3)A list of countries the governments of which the Secretary has determined to be noncooperative with respect to implementing measures to diplomatically and economically isolate the Democratic People's Republic of Korea.
 (4)A plan of action to engage with, and increase cooperation with respect to the Democratic People's Republic of Korea, by the governments of the countries on the list required by paragraph (3).
 (c)Form of reportEach report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
				402.Authorization to alter United States relations with countries enabling the Democratic People's
			 Republic of Korea
 (a)In generalThe Secretary of State may take such actions as are necessary to induce countries to take measures to diplomatically and economically isolate the Democratic People's Republic of Korea on the list required by section 401(b)(3).
 (b)Actions includedActions described in subsection (a) may include— (1)reduction of the diplomatic presence in the United States of countries on the list required by section 401(b)(3); and
 (2)reduction of the diplomatic presence of the United States in those countries. (c)ConsultationNot less than 15 days before taking any action under subsection (a), the Secretary shall consult with the appropriate congressional committees with respect to the action.
				403.Authorization to terminate or reduce United States foreign assistance to countries enabling the
			 Democratic People's Republic of Korea
 (a)In generalThe Secretary of State may terminate or reduce United States foreign assistance to countries on the list required by section 401(b)(3).
 (b)Assistance includedAssistance terminated or reduced under subsection (a) may include— (1)assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to the Economic Support Fund);
 (2)military assistance provided pursuant to section 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to the Foreign Military Financing Program); and
 (3)assistance provided under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to international military education and training).
 (c)ConsultationNot less than 15 days before taking any action under subsection (a), the Secretary shall consult with the appropriate congressional committees with respect to the action.
 404.Appropriate congressional committees definedIn this title, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
				